Ogden, P. J.
The appellant in this case was indicted for swindling the Houston & T. C. R. R. Co., and others, and one Robert Smith. Exceptions were filed to the indictment, but were overruled by the court. We think this was error. The indictment is prolix, vague and uncertain, and wholly insufficient to sustain-any judgment. The verdict of the jury is simply guilty, but of what it does not inform us. If swindling, then who was swindled—the railroad company, Robert Smith, or the other persons referred to in the indictment \ The court charged the jury that the defendant was indicted for swindling the railroad company, while the Attorney-General contends that he was indicted for swindling Robert Smith. But we are clearly of the opinion that he was not legally indicted for swindling any one, and that the court erred in not sustaining the exceptions to the indictment. The judgment is therefore reversed and the case dismissed.
Revebsed akd dismissed.